


117 HR 1397 IH: Telehealth Improvement for Kids’ Essential Services Act
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1397
IN THE HOUSE OF REPRESENTATIVES

February 26, 2021
Ms. Blunt Rochester (for herself and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To provide for strategies to increase access to telehealth under the Medicaid program and Children’s Health Insurance Program, and for other purposes.


1.Short titleThis Act may be cited as the Telehealth Improvement for Kids’ Essential Services Act or the TIKES Act. 2.Strategies to increase access to telehealth under Medicaid and Children’s Health Insurance Program (a)GuidanceNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue and disseminate guidance to States to clarify strategies to overcome existing barriers and increase access to telehealth under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and the Children’s Health Insurance Program under title XXI of such Act (42 U.S.C. 1397aa et seq.). Such guidance shall include technical assistance and best practices regarding—
(1)telehealth delivery of covered services; (2)recommended voluntary billing codes, modifiers, and place-of-service designations for telehealth and other virtual health care services;
(3)the simplification or alignment (including through reciprocity) of provider licensing, credentialing, and enrollment protocols with respect to telehealth across States, State Medicaid plans under such title XIX, and Medicaid managed care organizations, including during national public health emergencies; (4)existing strategies States can use to integrate telehealth and other virtual health care services into value-based health care models; and
(5)examples of States that have used waivers under the Medicaid program to test expanded access to telehealth, including during the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). (b)Studies (1)Telehealth impact on health care accessNot later than 1 year after the date of the enactment of this Act, the Medicaid and CHIP Payment and Access Commission shall conduct a study, with respect to a minimum of 10 States across geographic regions of the United States, and submit to Congress a report, on the impact of telehealth on health care access, utilization, cost, and outcomes, broken down by race, ethnicity, sex, age, disability status, and zip code. Such report shall—
(A)evaluate cost, access, utilization, outcomes, and patient experience data from across the health care field, including States, Medicaid managed care organizations, provider organizations, and other organizations that provide or pay for telehealth under the Medicaid program and Children’s Health Insurance Program; (B)identify barriers and potential solutions to provider entry and participation in telehealth that States are experiencing, as well as barriers to providing telehealth across State lines, including during times of public health crisis or public health emergency;
(C)determine the frequency at which out-of-State telehealth is provided to patients enrolled in the Medicaid program and the potential impact on access to telehealth if State Medicaid policies were more aligned; and (D)identify and evaluate opportunities for more alignment among such policies to promote access to telehealth across all States, State Medicaid plans under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), State child health plans under title XXI of such Act (42 U.S.C. 1397aa et seq.), and Medicaid managed care organizations, including the potential for regional compacts or reciprocity agreements.
(2)Federal agency telehealth collaborationNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to Congress a report evaluating collaboration between Federal agencies with respect to telehealth services furnished under the Medicaid or CHIP program to individuals under the age of 18, including such services furnished to such individuals in early care and education settings. Such report shall include recommendations on— (A)opportunities for Federal agencies to improve collaboration with respect to such telehealth services; and
(B)opportunities for collaboration between Federal agencies to expand telehealth access to such individuals enrolled under the Medicaid or CHIP program, including in early care and education settings.  